UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/10 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Global Real Estate Securities Fund - Dreyfus Large Cap Equity Fund - Dreyfus Large Cap Growth Fund - Dreyfus Large Cap Value Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Global Real Estate Securities Fund SEMIANNUAL REPORT June 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Global Real Estate Securities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Real Estate Securities Fund, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Peter Zabierek and Dean Frankel, Portfolio Managers, Urdang Securities Management, Inc., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Global Real Estate Securities Funds Class A shares produced a total return of 5.79%, Class C shares returned 6.00% and Class I shares returned 5.54%. 1 In comparison, the FTSE EPRA/NAREIT Developed Index, the funds benchmark, achieved a total return of 4.23% for the same period. 2 Global stocksincluding those of real estate developers and real estate investment trustsdeclined amid renewed economic concerns over the first half of 2010.The fund produced returns that were lower than its benchmark, mainly due to security selection. The Funds Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income by investing at least 80% of its assets in companies principally engaged in the real estate sector. The fund normally invests at least 40% of its assets in companies located outside the United States, and invests in at least ten different countries.The fund also may invest in companies located in emerging markets and in companies of any market capitalization. Our proprietary approach quantifies investment opportunity both from a real estate and stock perspective and combines bottom-up real estate research with a RelativeValue Model that includes direct contact with the companies in the funds investable universe. Global Equities Succumbed to Economic Pressures Robust economic growth in the emerging markets and,to a lesser extent, the United States supported greater global manufacturing activity over the first half of 2010, fueling a mild economic recovery. However, the positive effects of the rebound on investor sentiment were more than offset by a number of global economic developments. A sovereign debt The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) crisis roiled Europe when Greece found itself unable to finance a heavy debt load, requiring intervention by the International Monetary Fund and European Union. Surging real estate markets in China, a primary engine of the global rebound, kindled inflationary pressures, and investors worried that remedial efforts might dampen economic growth in Asia. In the United States, mixed data regarding unemployment, retail sales and housing markets produced headwinds that threatened to constrain an already mild domestic recovery. Real estate markets around the world generally reflected the strength of their local economies: property values, rents and occupancy rates generally rose in the Asia ex-Japan, while fundamentals mostly softened in Europe and Japan. While the United States and Canada continued to see bouts of weakness in residential property markets, commercial real estate markets showed signs of renewed strength, particularly in major business centers, over the first half of 2010. Security Selections in Some Markets Dampened Returns In this challenging environment, we continued to focus on real estate markets that, in our judgment, offered the greatest combination of strong growth and attractive prices.We found a number of such opportunities in Hong Kong, where a robust economy, strong retail sales and low unemployment supported property values, rents and occupancy rates.Yet, real estate stocks in Hong Kong were selling at a substantial discount, on average, to the underlying value of their real estate holdings, in part due to its vulnerability to unpredictable changes in government policy. We also found opportunities among high-quality properties in NewYork and London, where occupancy rates and property values climbed over the first six months of the year. Conversely, the fund held underweighted exposure to Europe, where austerity measures stemming from the sovereign debt crisis may weigh on the regional economy. In our estimation, real estate stock prices in Europe were too richly valued relative to the risks of further deterioration of underlying fundamentals. The funds top performers during the reporting period included a number of U.S. stocks, such as Essex Property Trust and Public Storage, which benefited from U.S. investors renewed focus on income-pro- 4 ducing stocks. However, weaker stock selections in other markets caused the fund to lag its benchmark during the reporting period. For example, the fund encountered disappointments in Henderson Land Development in Hong Kong and Goldcrest in Japan. Seeking Opportunities in the Worlds Healthier Markets Although we remain aware of ongoing threats to the global economic recovery, we believe that a return to recessionary conditions is unlikely. Indeed, we have seen further improvements in real estate values, a trend we expect to continue over the foreseeable future. However, we believe market conditions and business fundamentals for real estate companies are likely to vary considerably from one region to another.As of the reporting periods end, North American markets appear to have bottomed,Asia is generating robust growth and Europe faces significant challenges. Therefore, we have maintained our focus on companies with high-quality assets in some of the worlds stronger and more transparent markets. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total returns include reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The FTSE European Public Real Estate Association (EPRA) National Association of Real Estate Investment Trusts (NAREIT) Global Real Estate Securities Index is an unmanaged index designed to track the performance of listed real estate companies and REITs worldwide. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Estate Securities Fund from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.66 $ 11.30 $ 5.69 Ending value (after expenses) $942.10 $940.00 $944.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.95 $ 11.73 $ 5.91 Ending value (after expenses) $1,016.91 $1,013.14 $1,018.94  Expenses are equal to the funds annualized expense ratio of 1.59% for Class A, 2.35% for Class C and 1.18% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks96.0% Shares Value ($) Australia8.9% CFS Retail Property Trust 344,520 548,100 Commonwealth Property Office Fund 1,281,960 1,003,555 Goodman Group 1,734,390 927,052 Mirvac Group 1,379,850 1,527,359 Stockland 331,370 1,037,623 Westfield Group 309,240 3,170,491 Austria.6% Conwert Immobilien Invest 49,510 Canada4.1% Allied Properties Real Estate Investment Trust 12,810 235,972 Brookfield Properties 54,470 764,949 Chartwell Seniors Housing Real Estate Investment Trust 261,270 1,759,716 RioCan Real Estate Investment Trust 56,990 1,019,294 Finland1.1% Citycon 357,472 France4.4% Klepierre 21,360 586,430 Mercialys 28,310 803,009 Unibail-Rodamco 16,320 2,648,743 Hong Kong15.5% Agile Property Holdings 550,000 571,408 China Overseas Land & Investment 556,600 1,049,312 China Resources Land 334,000 634,810 Hang Lung Properties 334,000 1,293,210 Henderson Land Development 308,000 1,819,466 Hongkong Land Holdings 412,000 2,051,760 Link REIT 179,000 445,954 New World Development 222,817 365,691 Shimao Property Holdings 396,000 623,478 Sun Hung Kai Properties 360,000 4,965,262 Wharf Holdings 82,000 401,739 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan9.2% Goldcrest 20,690 362,716 Kenedix Realty Investment 461 1,293,605 Mitsubishi Estate 155,000 2,186,111 Mitsui Fudosan 126,000 1,782,797 Nippon Building Fund 87 692,733 Nomura Real Estate Office Fund 121 606,266 Sumitomo Realty & Development 90,000 1,554,374 Netherlands.4% Eurocommercial Properties 11,856 Singapore4.9% Allgreen Properties 731,000 538,076 Ascott Residence Trust 541,000 436,883 CapitaLand 706,000 1,816,337 CDL Hospitality Trusts 780,000 975,488 Suntec Real Estate Investment Trust 580,000 547,131 Yanlord Land Group 129,000 159,487 Sweden1.3% Castellum 73,750 669,051 Wihlborgs Fastigheter 25,800 488,734 Switzerland1.0% PSP Swiss Property 16,250 United Kingdom5.1% Big Yellow Group 92,380 403,527 British Land 239,080 1,528,306 Derwent London 22,580 419,475 Great Portland Estates 228,010 974,662 Hammerson 75,980 383,854 London & Stamford Property 263,570 463,107 Segro 140,330 528,576 United States39.5% AMB Property 28,740 a 681,425 American Tower, Cl. A 19,150 b 852,175 8 Common Stocks (continued) Shares Value ($) United States (continued) Apartment Investment & Management, Cl. A 29,810 a 577,420 Boston Properties 24,910 a 1,777,079 Brandywine Realty Trust 66,770 a 717,777 Camden Property Trust 24,740 a 1,010,629 Colonial Properties Trust 36,240 526,567 Digital Realty Trust 14,870 a 857,702 Duke Realty 44,140 a 500,989 Equity Residential 56,290 a 2,343,916 Essex Property Trust 11,770 a 1,148,046 Federal Realty Investment Trust 7,340 a 515,782 HCP 29,460 a 950,085 Health Care REIT 15,440 a 650,333 Host Hotels & Resorts 69,450 a 936,186 HRPT Properties Trust 80,740 a 501,395 Kilroy Realty 27,360 a 813,413 Kimco Realty 102,550 a 1,378,272 LaSalle Hotel Properties 29,880 a 614,632 Macerich 34,290 a 1,279,703 Nationwide Health Properties 13,300 a 475,740 Pebblebrook Hotel Trust 17,530 330,441 ProLogis 136,340 a 1,381,124 Public Storage 36,370 a 3,197,287 Senior Housing Properties Trust 21,910 a 440,609 Simon Property Group 55,550 a 4,485,663 SL Green Realty 12,740 a 701,210 Starwood Hotels & Resorts Worldwide 21,040 871,687 Sunstone Hotel Investors 36,430 b 361,750 Taubman Centers 16,140 a 607,348 UDR 49,560 a 948,083 Ventas 20,050 a 941,347 Vornado Realty Trust 32,750 a 2,389,113 Weingarten Realty Investors 30,330 a 577,787 Total Common Stocks (cost $90,059,763) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,370,000) 1,370,000 c Total Investments (cost $91,429,763) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% a Investment in real estate investment trust. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Diversified REITs 30.5 Self Storage 3.9 Office 12.2 Industrial 3.3 Retail 10.1 Shopping Centers 3.3 Multifamily 7.1 Specialty 1.9 Regional Malls 6.9 Money Market Investment 1.5 Health Care 5.7 Residential 1.4 Hotels 4.9 Real Estate Services 4.8  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 90,059,763 88,329,585 Affiliated issuers 1,370,000 1,370,000 Cash 95,316 Cash denominated in foreign currencies 1,576,721 1,574,237 Receivable for investment securities sold 1,304,474 Dividends and interest receivable 376,659 Receivable for shares of Common Stock subscribed 326,050 Prepaid expenses 12,059 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 109,173 Payable for investment securities purchased 1,281,794 Payable for shares of Common Stock redeemed 12,728 Accrued expenses 30,796 Net Assets ($) Composition of Net Assets ($): Paid-in capital 127,983,897 Accumulated distributions in excess of investment incomenet (1,477,943) Accumulated net realized gain (loss) on investments (32,823,953) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (1,728,112) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 672,408 37,541 91,243,940 Shares Outstanding 108,875 6,144 14,951,252 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $65,785 foreign taxes withheld at source): Unaffiliated issuers 1,653,887 Affiliated issuers 1,166 Total Income Expenses: Management feeNote 3(a) 434,611 Custodian feesNote 3(c) 51,760 Registration fees 21,547 Professional fees 20,263 Prospectus and shareholders reports 3,143 Directors fees and expensesNote 3(d) 2,686 Loan commitment feesNote 2 813 Shareholder servicing costsNote 3(c) 797 Interest expenseNote 2 666 Distribution feesNote 3(b) 163 Miscellaneous 7,096 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (1,751) Lessreduction in fees due to earnings creditsNote 1(c) (5) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 354,524 Net realized gain (loss) on forward foreign currency exchange contracts 14,225 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (6,831,740) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Operations ($): Investment incomenet 1,113,264 1,497,483 Net realized gain (loss) on investments 368,749 (13,762,255) Net unrealized appreciation (depreciation) on investments (6,831,740) 31,879,246 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (6,356) Class C Shares  (1,525) Class I Shares (483,921) (4,724,942) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 569,784 310,436 Class C Shares 14,423 29,412 Class I Shares 22,119,858 32,835,308 Dividends reinvested: Class A Shares  5,601 Class C Shares  1,132 Class I Shares 154,965 1,387,663 Cost of shares redeemed: Class A Shares (5,973) (188,323) Class C Shares (11,793) (2,031) Class I Shares (10,106,956) (12,481,434) Class T Shares  (5,553) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 85,053,229 48,279,367 End of Period Distributions in excess of investment incomenet (1,477,943) (2,107,286) The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Capital Share Transactions: Class A b Shares sold 85,129 52,973 Shares issued for dividends reinvested  853 Shares redeemed (909) (31,531) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 2,211 4,731 Shares issued for dividends reinvested  174 Shares redeemed (1,915) (342) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 3,396,105 5,600,709 Shares issued for dividends reinvested 23,198 217,545 Shares redeemed (1,547,149) (2,347,093) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed  (1,285) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 1,285 Class T shares representing $5,553 were converted to 1,285 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively, of the funds predecessor, BNY Hamilton Global Real Estate Securities Fund (Hamilton Global Real Estate Securities Fund), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the funds Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Global Real Estate Securities Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds and the funds predecessors financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Class A Shares  (Unaudited) 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 6.56 5.02 9.04 10.00 10.00 Investment Operations: Investment incomenet b .07 .08 .16 .18  Net realized and unrealized gain (loss) on investments (.45) 1.74 (4.08) (.97)  Total from Investment Operations (.38) 1.82 (3.92) (.79)  Distributions: Dividends from investment incomenet  (.28) (.10) (.17)  Net asset value, end of period 6.18 6.56 5.02 9.04 10.00 Total Return (%) c (5.79) d 36.38 (43.60) (8.00)  Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.39 e 4.36 1.62 1.58  Ratio of net expenses to average net assets 1.59 e 1.60 1.41 1.50  Ratio of net investment income to average net assets 2.24 e 1.44 1.83 1.87  Portfolio Turnover Rate 39.66 d 97.43 79 73  Net Assets, end of period ($ x 1,000) 672 162 12 52  f  Represents information for Class A shares of the funds predecessor, Hamilton Global Real Estate Securities Fund, through September 12, 2008. a From December 29, 2006 (commencement of operations) to December 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than $1,000. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Class C Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 6.50 5.02 7.78 Investment Operations: Investment incomenet b .04 .04 .01 Net realized and unrealized gain (loss) on investments (.43) 1.75 (2.74) Total from Investment Operations (.39) 1.79 (2.73) Distributions: Dividends from investment incomenet  (.31) (.03) Net asset value, end of period 6.11 6.50 5.02 Total Return (%) c (6.00) d 35.35 (34.92) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.67 e 2.91 2.46 e Ratio of net expenses to average net assets 2.35 e 2.35 2.35 e Ratio of net investment income to average net assets 1.29 e .71 .67 e Portfolio Turnover Rate 39.66 d 97.43 79 Net Assets, end of period ($ x 1,000) 38 38 6 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2010 Year Ended December 31, Class I Shares  (Unaudited) 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 6.49 5.02 9.04 10.00 10.00 Investment Operations: Investment incomenet b .08 .14 .16 .20  Net realized and unrealized gain (loss) on investments (.44) 1.70 (4.06) (.98)  Total from Investment Operations (.36) 1.84 (3.90) (.78)  Distributions: Dividends from investment incomenet (.03) (.37) (.12) (.18)  Net asset value, end of period 6.10 6.49 5.02 9.04 10.00 Total Return (%) (5.54) c 36.94 (43.38) (7.83)  Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.18 d 1.33 1.24 1.34  Ratio of net expenses to average net assets 1.18 d,e 1.18 1.19 1.25  Ratio of net investment income to average net assets 2.43 d 2.55 2.24 1.97  Portfolio Turnover Rate 39.66 c 97.43 79 73  Net Assets, end of period ($ x 1,000) 91,244 84,854 48,255 51,140  f  Represents information for Institutional shares of the funds predecessor, Hamilton Global Real Estate Securities Fund, through September 12, 2008. a From December 29, 2006 (commencement of operations) to December 31, 2006. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f Amount represents less than $1,000. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Global Real Estate Securities Fund (the fund) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The funds investment objective is to maximize total return consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Urdang Securities Management, Inc. (Urdang) serves as the funds sub-investment advisor. Urdang is a wholly-owned subsidiary of BNY Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authorita- 18 tive U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  36,342,715   Equity Securities Foreign  39,168,205 12,818,665   Mutual Funds 1,370,000    See Statement of Investments for country and industry classification.  Securities classified as Level 2 at period end as the values were determined pursuant to the funds fair valuation procedures. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital,and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. 22 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 240,000 17,160,000 16,030,000 1,370,000 1.5 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $26,947,170 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $561,698 of the carryover expires in fiscal 2015, $8,901,391 expires in fiscal 2016 and $17,484,081 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $4,732,823. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010 was approximately $89,000, with a related weighted average annualized interest rate of 1.51%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at an annual rate of .95% of the value of the funds average daily net assets and is payable monthly. 24 Dreyfus has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.20%. Dreyfus has also agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, shareholder services fees, Rule 12b-1 fees and extraordinary expenses) do not exceed 1.35%. The reduction in expenses, pursuant to the undertakings, amounted to $1,751 during the period ended June 30, 2010. Pursuant to a sub-investment advisory agreement between Dreyfus and Urdang, Dreyfus pays Urdang a monthly fee at an annual rate of .46% of the value of the funds average daily net assets. During the period ended June 30, 2010, the Distributor retained $314 from commissions earned on sales of the funds Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of their average daily net assets. During the period ended June 30, 2010, Class C shares were charged $163 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry pro- The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fessional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2010, Class A and Class C shares were charged $525 and $54, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $796 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $71 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $5. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $51,760 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $73,474,Rule 12b-1 distribution plan fees $30,shareholder services plan fees $150, custodian fees $33,081, chief compliance officer fees $4,113 and transfer agency per account fees $328, which are offset against an expense reimbursement currently in effect in the amount of $2,003. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2010, amounted to $46,466,466 and $34,930,171, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.At June 30, 2010, there were no forward contracts outstanding. At June 30, 2010, accumulated net unrealized depreciation on investments was $1,730,178, consisting of $4,808,624 gross unrealized appreciation and $6,538,802 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same at the cost for financial reporting purposes (see the Statement of Investments). 28 Dreyfus Large Cap Equity Fund SEMIANNUAL REPORT June 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Large Cap Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Large Cap Equity Fund, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Irene ONeill, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Large Cap Equity Funds Class A shares produced a total return of 8.81%, Class C shares returned 8.94% and Class I shares returned 8.40%. 1 In comparison, the Standard and Poors 500 Composite Stock Price Index (S&P 500 Index), the funds benchmark, achieved a total return of 6.64%. 2 Stocks encountered heightened volatility late in the reporting period when investors grew concerned regarding a number of threats to global economic growth. The fund produced lower returns than its benchmark, mainly due to shortfalls in our stock selection strategy in the financials, materials and consumer discretionary sectors. The Funds Investment Approach The fund seeks long-term capital appreciation.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in large, established companies that we believe have proven track records and the potential for superior relative earnings growth.The investment process begins with a top-down assessment of broad economic, political and social trends and their implications for different market and industry sectors. Fundamental research is used to identify companies with the potential for above-average earnings and revenue growth; sustainable competitive advantage; strong or improving financial condition; and/or earnings power that is either unrecognized or underestimated by the market. Global Economic Concerns Derailed Market Rally The year began in the midst of an economic recovery as improved manufacturing activity, an apparent bottoming of residential housing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) prices and modest employment gains helped boost confidence among businesses, consumers and investors. Later in the reporting period, however, several developments threatened the economic rebound. First, Europe was roiled by a sovereign debt crisis when Greece had difficulty financing a heavy debt burden. Meanwhile, robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark local inflationary pressures, and investors grew worried that remedial measures might dampen Asian and global growth. Finally, in the United States, mixed economic data suggested that economic headwinds might constrain already mild growth. These factors derailed a stock market rally that had driven U.S. stock prices higher through April. As investor sentiment deteriorated in May and June, stocks generally gave back all of the reporting periods previous gains, ending the first six months of 2010 with moderate losses. Constructive Posture Dampened Relative Performance The fund began the reporting period with an emphasis on market segments that appeared poised to thrive in the economic rebound, including the energy, industrials and information technology sectors. However, this relatively constructive investment posture increased the funds sensitivity to market volatility during the downdraft, resulting in lower results than the S&P 500 Index for the reporting period overall. In the financial sector, companies that participate in the capital marketssuch as asset manager Invesco, custodial bank State Street Corp. and investment bank Morgan Stanleybore the brunt of concerns regarding a potential return to bear market conditions. In addition, underweighted exposure to regional banks prevented the fund from participating fully in their relative strength. Among materials producers, chemical company Celanese and metals-and-mining giant Freeport McMoRan Copper & Gold declined along with commodity prices amid fears of a global economic slowdown. The funds results from the consumer discretionary sector were undermined by cruise line Carnival, which fell due to economic concerns, particularly in Europe, and the adverse effects of a strengthening U.S. dollar on the companys overseas revenues. Similarly, slot machine maker International Game Technology was hurt by concerns that tourism would decline in a sluggish global economy. 4 The fund achieved better relative results in the industrials sector, where companies including Caterpillar, Eaton and Emerson Electric benefited from pent-up demand for new equipment after several years during which corporations had deferred purchases.The funds performance in the utilities sector was enhanced by natural gas company Questar, which realized improved shareholder value by splitting the company in two. Although the information technology sector generally suffered amid renewed economic concerns, the fund scored success with electronics innovator Apple, which advanced on the successful launch of the iPad mobile device. Positioned for a Mild Recovery Although we are concerned regarding recent economic and market setbacks, we believe a return to recession is unlikely.Therefore, as of the reporting periods end,we have maintained overweighted exposure to the energy, industrials and information technology sectors. We have found fewer opportunities in the traditionally defensive utilities and telecommunications services sector, where we see challenges to earnings growth. In our view, these strategies position the fund for a continued, albeit sub-par, economic recovery in the United States and around the world. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through March 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Equity Fund from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.11 $ 9.85 $ 3.71 Ending value (after expenses) $911.90 $910.60 $916.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.50 $ 10.39 $ 3.91 Ending value (after expenses) $1,017.36 $1,014.48 $1,020.93  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.08% for Class C and .78% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary9.6% Carnival 70,300 2,125,872 International Game Technology 110,250 a 1,730,925 Johnson Controls 91,550 2,459,949 Lowes 97,310 1,987,070 Target 42,700 2,099,559 Walt Disney 94,250 2,968,875 Yum! Brands 48,370 1,888,365 Consumer Staples10.6% Avon Products 71,190 a 1,886,535 Colgate-Palmolive 20,920 1,647,659 Costco Wholesale 35,200 a 1,930,016 Kraft Foods, Cl. A 62,940 1,762,320 PepsiCo 47,350 2,885,983 Philip Morris International 44,330 2,032,087 Procter & Gamble 42,395 2,542,852 Wal-Mart Stores 45,350 2,179,975 Energy12.2% Chevron 28,000 1,900,080 Exxon Mobil 102,890 5,871,932 Halliburton 85,100 2,089,205 Occidental Petroleum 22,060 1,701,929 Plains Exploration & Production 67,290 b 1,386,847 Schlumberger 39,030 2,159,920 Southwestern Energy 71,090 b 2,746,918 Valero Energy 88,200 1,585,836 Financial15.9% ACE 34,030 1,751,864 Aflac 50,510 2,155,262 American Express 58,045 2,304,386 Citigroup 646,700 b 2,431,592 Invesco 108,046 1,818,414 JPMorgan Chase & Co. 93,020 3,405,462 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Morgan Stanley 103,020 2,391,094 PNC Financial Services Group 49,310 2,786,015 State Street 48,970 1,656,165 U.S. Bancorp 82,250 1,838,288 Wells Fargo & Co. 104,800 2,682,880 Health Care12.1% Abbott Laboratories 41,780 1,954,468 Allergan 43,300 2,522,658 Cardinal Health 58,280 1,958,791 Covidien 39,130 1,572,243 Johnson & Johnson 34,700 2,049,382 Medtronic 37,520 1,360,850 Merck & Co. 67,833 2,372,120 Pfizer 106,900 1,524,394 Teva Pharmaceutical Industries, ADR 41,730 2,169,543 Thermo Fisher Scientific 33,940 b 1,664,757 Industrial11.3% Caterpillar 36,540 a 2,194,958 Deere & Co. 30,100 1,675,968 Eaton 37,750 2,470,360 Emerson Electric 51,750 2,260,958 General Electric 167,330 2,412,899 Honeywell International 48,570 1,895,687 Union Pacific 36,900 2,564,919 United Technologies 36,970 2,399,723 Information Technology20.7% Accenture, Cl. A 49,350 1,907,377 Apple 25,920 b 6,519,658 Corning 120,620 1,948,013 F5 Networks 23,230 a,b 1,592,881 8 Common Stocks (continued) Shares Value ($) Information Technology (continued) Google, Cl. A 8,610 b 3,831,020 Hewlett-Packard 39,130 1,693,546 Intel 187,180 3,640,651 International Business Machines 14,980 1,849,730 Juniper Networks 63,210 b 1,442,452 Marvell Technology Group 90,770 b 1,430,535 MasterCard, Cl. A 7,530 a 1,502,461 Microsoft 87,270 2,008,083 Salesforce.com 23,380 b 2,006,472 Texas Instruments 66,030 1,537,178 Materials3.0% Air Products & Chemicals 31,200 2,022,072 Celanese, Ser. A 55,700 1,387,487 Freeport-McMoRan Copper & Gold 23,240 1,374,181 Telecommunication Services1.3% AT & T 46,580 1,126,770 Verizon Communications 33,600 941,472 Utilities2.3% Questar 40,210 a 1,829,153 Sempra Energy 39,050 1,827,150 Total Common Stocks (cost $168,636,138) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,660,000) 1,660,000 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,734,828) 2,734,828 c Total Investments (cost $173,030,966) 101.7% Liabilities, Less Cash and Receivables (1.7%) Net Assets 100.0% ADRAmerican Depository Receipts a Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $2,631,701 and the total market value of the collateral held by the fund is $2,734,828. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 20.7 Consumer Discretionary 9.6 Financial 15.9 Materials 3.0 Energy 12.2 Money Market Investments 2.7 Health Care 12.1 Utilities 2.3 Industrial 11.3 Telecommunication Services 1.3 Consumer Staples 10.6  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $2,631,701)Note 1(b): Unaffiliated issuers 168,636,138 157,235,151 Affiliated issuers 4,394,828 4,394,828 Cash 63,805 Receivable for investment securities sold 341,157 Dividends and interest receivable 333,427 Receivable for shares of Common Stock subscribed 13,764 Prepaid expenses 16,326 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 110,909 Liability for securities on loanNote 1(b) 2,734,828 Payable for investment securities purchased 556,848 Payable for shares of Common Stock redeemed 48,000 Accrued expenses 58,590 Net Assets ($) Composition of Net Assets ($): Paid-in capital 244,766,908 Accumulated undistributed investment incomenet 866,322 Accumulated net realized gain (loss) on investments (75,342,960) Accumulated net unrealized appreciation (depreciation) on investments (11,400,987) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 269,843 43,535 158,575,905 Shares Outstanding 32,623 5,136 18,362,086 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $1,594 foreign taxes withheld at source): Unaffiliated issuers 1,573,675 Affiliated issuers 1,105 Income from securities lendingNote 1(b) 634 Total Income Expenses: Management feeNote 3(a) 630,614 Registration fees 39,817 Shareholder servicing costsNote 3(c) 17,808 Prospectus and shareholders reports 16,645 Professional fees 15,501 Custodian feesNote 3(c) 13,086 Directors fees and expensesNote 3(d) 6,679 Loan commitment feesNote 2 2,476 Interest expenseNote 2 794 Distribution feesNote 3(b) 171 Miscellaneous 6,673 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (42,584) Lessreduction in fees due to earnings creditsNote 1(b) (60) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 2,707,315 Net realized gain (loss) on options transactions 16,335 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (18,001,503) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Operations ($): Investment incomenet 867,794 2,335,006 Net realized gain (loss) on investments 2,723,650 (32,848,964) Net unrealized appreciation (depreciation) on investments (18,001,503) 68,408,414 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,593)  Class C Shares (465)  Class I Shares (2,333,420)  Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 42,452 43,662 Class C Shares 11,035 26,470 Class I Shares 13,604,526 31,165,090 Dividends reinvested: Class A Shares 2,438  Class C Shares 383  Class I Shares 395,348  Cost of shares redeemed: Class A Shares (8,225) (5,891) Class C Shares (166)  Class I Shares (23,166,052) (88,597,716) Class T Shares  (6,163) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 184,754,081 204,234,173 End of Period Undistributed investment incomenet 866,322 2,335,006 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Capital Share Transactions: Class A b Shares sold 4,643 5,669 Shares issued for dividends reinvested 259  Shares redeemed (914) (724) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 1,225 2,984 Shares issued for dividends reinvested 39  Shares redeemed (17)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,396,032 3,984,033 Shares issued for dividends reinvested 40,218  Shares redeemed (2,394,767) (12,243,969) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 905 Class T shares representing $6,163 were converted to 912 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively of the funds predecessor, BNY Hamilton Large Cap Equity Fund (Hamilton Large Cap Equity Fund), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the funds Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large Cap Equity Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds and the funds predecessors financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Class A Shares  (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 9.14 7.16 14.61 14.42 13.35 13.22 Investment Operations: Investment incomenet a .01 .05 .12 .10 .10 .10 Net realized and unrealized gain (loss) on investments (.80) 1.93 (6.80) 1.48 2.03 .73 Total from Investment Operations (.79) 1.98 (6.68) 1.58 2.13 .83 Distributions: Dividends from investment incomenet (.08)  (.09) (.10) (.08) (.15) Dividends from net realized gain on investments   (.56) (1.29) (.98) (.55) Return of capital   (.12)    Total Distributions (.08)  (.77) (1.39) (1.06) (.70) Net asset value, end of period 8.27 9.14 7.16 14.61 14.42 13.35 Total Return (%) b (8.81) c 27.62 (47.50) 10.94 16.11 6.25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.55 d 3.75 1.11 1.04 1.03 1.04 Ratio of net expenses to average net assets 1.50 d 1.50 1.03 1.04 1.03 1.04 Ratio of net investment income to average net assets .25 d .61 .99 .69 .69 .75 Portfolio Turnover Rate 19.46 c 59.68 77 66 53 52 Net Assets, end of period ($ x 1,000) 270 262 170 27,391 28,389 28,980  Represents information for Class A shares of the funds predecessor, Hamilton Large Cap Equity Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30 2010 Year Ended December 31, Class C Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 9.40 7.38 11.05 Investment Operations: Investment income (loss)net b (.02) (.00) c .02 Net realized and unrealized gain (loss) on investments (.81) 2.02 (3.69) Total from Investment Operations (.83) 2.02 (3.67) Distributions: Dividends from investment incomenet (.09)   Net asset value, end of period 8.48 9.40 7.38 Total Return (%) d (8.94) e 27.37 (33.21) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.17 f 2.26 1.88 f Ratio of net expenses to average net assets 2.08 f 2.02 1.86 f Ratio of net investment income (loss) to average net assets (.33) f (.02) .85 f Portfolio Turnover Rate 19.46 e 59.68 77 Net Assets, end of period ($ x 1,000) 44 37 7 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2010 Year Ended December 31, Class I Shares  (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 9.55 7.40 14.66 14.46 13.38 13.26 Investment Operations: Investment incomenet a .05 .11 .16 .14 .13 .13 Net realized and unrealized gain (loss) on investments (.84) 2.04 (6.63) 1.49 2.05 .72 Total from Investment Operations (.79) 2.15 (6.47) 1.63 2.18 .85 Distributions: Dividends from investment incomenet (.12)  (.11) (.14) (.12) (.18) Dividends from net realized gain on investments   (.56) (1.29) (.98) (.55) Return of capital   (.12)    Total Distributions (.12)  (.79) (1.43) (1.10) (.73) Net asset value, end of period 8.64 9.55 7.40 14.66 14.46 13.38 Total Return (%) (8.40) b 29.05 (45.91) 11.27 16.43 6.42 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 c .86 .80 .79 .78 .79 Ratio of net expenses to average net assets .78 c .78 .79 .79 .78 .79 Ratio of net investment income to average net assets .96 c 1.37 1.41 .94 .93 .99 Portfolio Turnover Rate 19.46 b 59.68 77 66 53 52 Net Assets, end of period ($ x 1,000) 158,576 184,456 204,051 401,002 385,132 360,168  Represents information for Institutional shares of the funds predecessor, Hamilton Large Cap Equity Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Large Cap Equity Fund (the fund) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The funds investment objective is long-term capital apprecia-tion.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 250 million shares of $.001 par value Common Stock. The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of June 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,842 Class A and 905 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authorita- 18 tive U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  155,065,608   Equity Securities Foreign  2,169,543   Mutual Funds 4,394,828    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of New York Mellon earned $272 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. 22 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 847,000 17,474,000 16,661,000 1,660,000 1.0 Dreyfus Institutional Cash Advantage Fund  41,291,287 38,556,459 2,734,828 1.7 Total 55,217,459 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $76,774,141, available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $6,041,050 of the carryover expires in fiscal 2016 and $70,733,091 expires in fiscal 2017. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010, was approximately $106,100 with a related weighted average annualized interest rate of 1.51%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the funds average daily net assets and is payable monthly. 24 The Manager has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .79%. In addition, the Manager has agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and Rule 12b-1 fees) do not exceed 1.25%. The reduction in expenses, pursuant to the undertakings, amounted to $42,584 during the period ended June 30, 2010. During the period ended June 30, 2010, the Distributor retained $114 from commissions earned on sales of the funds Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets. During the period ended June 30, 2010, Class C shares were charged $171, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2010, Class A and Class C shares were charged $355 and $57, respectively, pursuant to the Shareholder Services Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $8,810 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $866 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $60. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $13,086 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $96,089,Rule 12b-1 distribution plan fees $28,shareholder services plan fees $67, custodian fees $8,954, chief compliance officer fees $4,113 and transfer agency per account fees $5,396, which are offset against an expense reimbursement currently in effect in the amount of $3,738. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended June 30, 2010, amounted to $34,368,352 and $44,402,586, respectively. 26 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options to hedge against changes in the values of equities, or as a substitute for an investment.The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options con-tracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) financial instrument underlying the option. Generally, the fund realizes a gain,to the extent of the premium,if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended June 30, 2010: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2009   Contracts written 135 16,335 Contracts terminated: Contracts expired 135 16,335  16,335 Contracts Outstanding June 30, 2010   At June 30, 2010, accumulated net unrealized depreciation on investments was $11,400,987, consisting of $11,120,215 gross unrealized appreciation and $22,521,202 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 Dreyfus Large Cap Growth Fund SEMIANNUAL REPORT June 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Large Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Large Cap Growth Fund, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Irene ONeill, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Large Cap Growth Funds Class A shares produced a total return of 7.89%, Class C shares returned 7.99%, and Class I shares returned 7.53%. 1 In comparison, the Russell 1000 Growth Index (the Index), the funds benchmark, achieved a total return of 7.65%. 2 Stocks encountered heightened volatility late in the reporting period when investors grew concerned regarding a number of threats to global economic growth.The funds Class I shares produced modestly higher returns than its benchmark, mainly due to successful stock selections in the materials, industrials and information technology sectors. The Funds Investment Approach The fund seeks long-term capital appreciation.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in large, established companies that we believe have proven track records and the potential for superior relative earnings growth.The investment process begins with a top-down assessment of broad economic, political and social trends and their implications for different market and industry sectors. Fundamental research is used to identify companies with the potential for accelerating earnings and revenue growth, favorable market positions, improving operating efficiencies, and/or increasing earnings per share. Global Economic Concerns Derailed Market Rally The year began in the midst of an economic recovery as improved manufacturing activity, an apparent bottoming of residential housing prices and modest employment gains helped boost confidence among The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) businesses, consumers and investors. Later in the reporting period, however, several developments threatened the economic rebound. Europe was roiled by a sovereign debt crisis when Greece and other nations had difficulty financing heavy debt burdens and required intervention by the International Monetary Fund and European Union. Meanwhile, robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark inflationary pressures in local real estate markets, and investors grew worried that remedial measures might dampen Asian and global growth. Finally, in the United States, mixed economic data regarding unemployment, retail sales and housing markets suggested that economic headwinds might constrain already mild growth. These factors derailed a market rally that had driven U.S. stock prices higher through April. As investor sentiment deteriorated in May and June, stocks generally gave back all of the reporting periods previous gains, ending the first six months of 2010 with moderate losses. Constructive Posture Bolstered Relative Performance The fund began the reporting period with an emphasis on market segments that appeared poised to thrive in the economic rebound, including the materials, industrials and information technology sectors. Although this relatively constructive investment posture increased the funds sensitivity to market volatility during the downdraft,gains achieved earlier in 2010 enabled the funds Class I shares to outperform the Russell 1000 Growth Index for the reporting period overall. Among materials stocks, iron ore producer Cliffs Natural Resources benefited from robust demand for a relatively limited supply of the commodity. Industrial companies including Caterpillar and Honeywell International benefited from pent-up demand for new equipment after several years during which corporations had deferred purchases. The funds performance in the utilities sector was enhanced by natural gas company Questar,which realized improved shareholder value by splitting the company in two. Results from the information technology sector benefited from overweighted exposure to electronics innovator Apple, which advanced on the successful launch of the iPad mobile device; enterprise software developer Salesforce.com, which grew as more 4 companies turned to cloud computing; and outsourcing specialist Cognizant Technology Solutions, which gained value as restructuring corporations sought to reduce costs. Relative strength in these areas was offset to a degree by shortfalls other market segments. The funds results from the consumer discretionary sector were undermined when slot machines maker International Game Technology encountered concerns that tourism might decline in a sluggish global economy. In the financial sector, companies such as asset manager Invesco and municipal bond insurer Assured Guaranty bore the brunt of concerns regarding potentially deteriorating credit conditions. Positioned for a Mild Recovery Although we are concerned regarding recent economic and market setbacks, we believe a return to recession is unlikely.Therefore, as of the reporting periods end, we have continued to seek growth opportunities in the energy, industrials and information technology sectors. We have found fewer stocks meeting our growth-oriented criteria in the traditionally defensive health care, consumer staples and telecommunications services sector, where we see challenges to earnings growth. In our view, these strategies position the fund for a continued, albeit subpar, economic recovery in the United States and around the world. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Russell 1000 Growth Index is an unmanaged index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Growth Fund from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.24 $ 10.38 $ 4.25 Ending value (after expenses) $921.10 $920.10 $924.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.60 $ 10.89 $ 4.46 Ending value (after expenses) $1,017.26 $1,013.98 $1,020.38  Expenses are equal to the funds annualized expense ratio of 1.52% for Class A, 2.18% for Class C and .89% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary10.1% Amazon.com 2,850 a 311,391 International Game Technology 41,610 b 653,277 J Crew Group 11,500 a,b 423,315 Lowes 34,850 711,637 McDonalds 6,360 418,933 Target 17,680 869,326 Walt Disney 23,600 743,400 Yum! Brands 14,650 571,936 Consumer Staples12.4% Avon Products 26,470 701,455 Coca-Cola 8,360 419,003 Colgate-Palmolive 6,960 548,170 Costco Wholesale 12,200 668,926 Kellogg 12,470 627,241 PepsiCo 15,690 956,305 Philip Morris International 20,540 941,554 Wal-Mart Stores 18,540 891,218 Energy10.7% Exxon Mobil 27,390 1,563,147 Halliburton 25,400 623,570 Newfield Exploration 11,700 a 571,662 Occidental Petroleum 5,950 459,042 Schlumberger 12,110 670,167 Southwestern Energy 17,210 a 664,994 Weatherford International 33,500 a 440,190 Financial6.1% American Express 13,205 524,239 Assured Guaranty 28,200 b 374,214 Host Hotels & Resorts 35,900 c 483,932 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) IntercontinentalExchange 4,700 a 531,241 Invesco 31,128 523,884 MasterCard, Cl. A 1,950 389,084 Health Care11.6% Abbott Laboratories 12,100 566,038 Allergan 7,000 407,820 Amgen 8,770 a 461,302 C.R. Bard 6,360 493,091 Cardinal Health 17,780 597,586 Celgene 8,180 a 415,708 Medco Health Solutions 8,480 a 467,078 Medtronic 9,610 348,555 Merck & Co. 13,830 483,635 Teva Pharmaceutical Industries, ADR 11,070 575,529 Thermo Fisher Scientific 12,070 a 592,034 Industrial11.6% Caterpillar 16,110 967,728 Danaher 15,860 588,723 Honeywell International 22,270 869,198 Ingersoll-Rand 16,670 b 574,948 Parker Hannifin 12,790 709,333 Union Pacific 12,780 888,338 United Technologies 11,890 771,780 Information Technology32.2% Accenture, Cl. A 13,240 511,726 Apple 10,980 a 2,761,799 Cisco Systems 22,950 a 489,065 8 Common Stocks (continued) Shares Value ($) Information Technology (continued) Cognizant Technology Solutions, Cl. A 16,270 a 814,476 Corning 35,100 566,865 F5 Networks 7,050 a 483,419 Google, Cl. A 3,340 a 1,486,133 Hewlett-Packard 19,150 828,812 Intel 61,350 1,193,258 International Business Machines 8,390 1,035,997 Juniper Networks 18,600 a 424,452 Marvell Technology Group 41,520 a 654,355 Microsoft 46,250 1,064,213 Salesforce.com 12,260 a 1,052,153 SanDisk 15,860 a 667,230 Seagate Technology 26,700 a 348,168 Teradata 18,690 a 569,671 Materials3.0% Cliffs Natural Resources 15,670 738,997 Praxair 8,760 665,672 Utilities1.5% Questar 15,000 Total Common Stocks (cost $46,806,685) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $227,000) 227,000 d The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned2.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,360,184) 1,360,184 d Total Investments (cost $48,393,869) 102.6% Liabilities, Less Cash and Receivables (2.6%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $1,823,179 and the total market value of the collateral held by the fund is $1,900,292, consisting of cash collateral of $1,360,184 and U.S. Government and agencies securities valued at $540,108. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 32.2 Financial 6.1 Consumer Staples 12.4 Money Market Investments 3.4 Industrial 11.6 Materials 3.0 Health Care 11.6 Utilities 1.5 Energy 10.7 Consumer Discretionary 10.1  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $1,823,179)Note 1(b): Unaffiliated issuers 46,806,685 46,093,688 Affiliated issuers 1,587,184 1,587,184 Cash 5,039 Receivable for investment securities sold 435,374 Dividends and interest receivable 40,762 Receivable for shares of Common Stock subscribed 165 Prepaid expenses 138,410 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 42,600 Liability for securities on loanNote 1(b) 1,360,184 Payable for investment securities purchased 364,129 Payable for shares of Common Stock redeemed 4,289 Accrued expenses 38,051 Net Assets ($) Composition of Net Assets ($): Paid-in capital 57,619,425 Accumulated undistributed investment incomenet 171,924 Accumulated net realized gain (loss) on investments (10,586,983) Accumulated net unrealized appreciation (depreciation) on investments (712,997) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 319,217 82,394 46,089,758 Shares Outstanding 58,560 15,088 8,320,988 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $674 foreign taxes withheld at source): Unaffiliated issuers 522,893 Affiliated issuers 304 Income from securities lendingNote 1(b) 350 Total Income Expenses: Management feeNote 3(a) 275,478 Registration fees 20,825 Auditing fees 19,451 Custodian feesNote 3(c) 10,150 Interest expenseNote 2 5,024 Shareholder servicing costsNote 3(c) 4,975 Prospectus and shareholders reports 4,621 Directors fees and expensesNote 3(d) 3,887 Legal fees 2,251 Loan commitment feesNote 2 1,109 Distribution feesNote 3(b) 350 Miscellaneous 5,064 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (3,040) Lessreduction in fees due to earnings creditsNote 1(b) (33) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 10,310,286 Net realized gain (loss) on options transactions 9,075 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (12,445,592) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Operations ($): Investment incomenet 173,435 599,691 Net realized gain (loss) on investments 10,319,361 (9,128,294) Net unrealized appreciation (depreciation) on investments (12,445,592) 33,824,576 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,213)  Class C Shares (98)  Class I Shares (599,891)  Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 94,982 216,832 Class C Shares 27,583 56,685 Class I Shares 846,948 15,595,998 Dividends reinvested: Class A Shares 1,130  Class C Shares 89  Class I Shares 165,638  Cost of shares redeemed: Class A Shares (24,810) (20) Class C Shares (19,248) (261) Class I Shares (44,211,276) (24,312,390) Class T Shares  (6,620) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 92,164,331 75,318,134 End of Period Undistributed investment incomenet 171,924 599,691 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Capital Share Transactions: Class A b Shares sold 15,481 45,337 Shares issued for dividends reinvested 184  Shares redeemed (4,016) (3) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 4,399 11,199 Shares issued for dividends reinvested 15  Shares redeemed (3,235) (2) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 121,241 3,256,598 Shares issued for dividends reinvested 26,544  Shares redeemed (7,045,119) (4,978,911) Net Increase (Decrease) in Shares Outstanding Class T b Shares sold   Shares redeemed  (1,558) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 1,558 Class T shares representing $6,620 were converted to 1,572 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, repectively, of the funds predecessor, BNY Hamilton Large Cap Growth Fund (Hamilton Large Cap Growth Fund), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the funds Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large Cap Growth Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds and the funds predecessors financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Class A Shares  (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 5.94 4.40 8.10 7.64 7.65 9.52 Investment Operations: Investment income (loss)net a .00 b .01 .02 .01 .00 b (.01) Net realized and unrealized gain (loss) on investments (.47) 1.53 (3.28) 1.35 .44 (.01) Total from Investment Operations (.47) 1.54 (3.26) 1.36 .44 (.02) Distributions: Dividends from investment incomenet (.02)  (.01) (.01) (.00) b  Dividends from net realized gain on investments   (.35) (.89) (.45) (1.85) Return of Capital   (.08)    Total Distributions (.02)  (.44) (.90) (.45) (1.85) Net asset value, end of period 5.45 5.94 4.40 8.10 7.64 7.65 Total Return (%) c (7.89) d 35.00 (41.90) 17.79 6.04 (.13) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.66 e 2.37 1.10 1.10 1.09 1.08 Ratio of net expenses to average net assets 1.52 e 1.47 1.10 f 1.10 1.09 1.08 Ratio of net investment income (loss) to average net assets (.14) e .12 .20 .10 .06 (.06) Portfolio Turnover Rate 24.94 d 82.53 78 52 51 101 Net Assets, end of period ($ x 1,000) 319 279 7 4,127 5,487 8,126  Represents information for Class A shares of the funds predecessor, Hamilton Large Cap Growth Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Class C Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 5.95 4.43 6.42 Investment Operations: Investment income (loss)net b (.03) (.03) .00 c Net realized and unrealized gain (loss) on investments (.45) 1.55 (1.99) Total from Investment Operations (.48) 1.52 (1.99) Distributions: Dividends from investment incomenet (.01)   Net asset value, end of period 5.46 5.95 4.43 Total Return (%) d (7.99) e 34.09 (31.00) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.18 f 2.06 2.01 f Ratio of net expenses to average net assets 2.18 f,g 2.06 1.91 f Ratio of net investment income (loss) to average net assets (.81) f (.48) .04 f Portfolio Turnover Rate 24.94 e 82.53 78 Net Assets, end of period ($ x 1,000) 82 83 12 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended June 30, 2010 Year Ended December 31, Class I Shares  (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 6.03 4.44 8.20 7.72 7.73 9.60 Investment Operations: Investment incomenet a .01 .04 .04 .03 .02 .02 Net realized and unrealized gain (loss) on investments (.46) 1.55 (3.34) 1.37 .45 (.02) Total from Investment Operations (.45) 1.59 (3.30) 1.40 .47  Distributions: Dividends from investment incomenet (.04)  (.03) (.03) (.03) (.02) Dividends from net realized gain on investments   (.35) (.89) (.45) (1.85) Return of Capital   (.08)    Total Distributions (.04)  (.46) (.92) (.48) (1.87) Net asset value, end of period 5.54 6.03 4.44 8.20 7.72 7.73 Total Return (%) (7.53) b 35.81 (42.03) 18.18 6.29 .07 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 c .88 .86 .85 .84 .82 Ratio of net expenses to average net assets .89 c,d .87 .84 .85 .84 .82 Ratio of net investment income to average net assets .44 c .75 .61 .34 .30 .19 Portfolio Turnover Rate 24.94 b 82.53 78 52 51 101 Net Assets, end of period ($ x 1,000) 46,090 91,803 75,292 138,729 143,479 205,786  Represents information for Institutional shares of the funds predecessor, Hamilton Large Cap Growth Fund through September 12, 2008. a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Large Cap Growth Fund (the fund) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The funds investment objective is long-term capital apprecia-tion.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of June 30, 2010, MBC Investment Corp., an indirect subsidiary of BNY Mellon, held 3,149 Class A and 1,558 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized 18 by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  45,518,159   Equity Securities Foreign  575,529   Mutual Funds 1,587,184    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of New York Mellon earned $150 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. 22 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 353,000 7,231,000 7,357,000 227,000 .5 Dreyfus Institutional Cash Advantage Fund  7,884,471 6,524,287 1,360,184 2.9 Total 13,881,287 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $20,562,363 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $5,003,788 of the carryover expires in fiscal 2016 and $15,558,575 expires in fiscal 2017. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010 was approximately $679,000, with a related weighted average annualized interest rate of 1.49%. 24 NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the funds average daily net assets and is payable monthly. The Manager has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .87%. In addition, the Manager has agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and Rule 12b-1 fees) do not exceed 1.25%. The reduction in expenses, pursuant to the undertakings, amounted to $3,040 during the period ended June 30, 2010. During the period ended June 30, 2010, the Distributor retained $341 from commissions earned on sales of the funds Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets. During the period ended June 30, 2010, Class C shares were charged $350 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2010, Class A and Class C shares were charged $395 and $117, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $3,379 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $469 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $33. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $10,150 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees 26 $29,016, Rule 12b-1 distribution plan fees $60, shareholder services plan fees $90, custodian fees $6,768, chief compliance officer fees $4,113 and transfer agency per account fees $2,553. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended June 30, 2010, amounted to $19,015,283 and $62,050,372, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options to hedge against changes in the values of equities, or as a substitute for an investment.The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if 28 the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. At June 30, 2010, there were no options contracts outstanding. At June 30, 2010, accumulated net unrealized depreciation on investments was $712,997, consisting of $4,072,867 gross unrealized appreciation and $4,785,864 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same at the cost for financial reporting purposes (see the Statement of Investment). The Fund 29 Dreyfus Large Cap Value Fund SEMIANNUAL REPORT June 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Large Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Large CapValue Fund, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Julianne McHugh and Brian Ferguson, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Large CapValue Funds Class A shares produced a total return of 7.54%, Class C shares returned 8.11% and Class I shares returned 7.38%. 1 In comparison,the funds benchmark, the Russell 1000Value Index (the Index), produced a total return of 5.12% for the same period. 2 Stocks encountered heightened volatility late in the reporting period when investors grew concerned regarding a number of threats to global economic growth. The fund produced lower returns than its benchmark, mainly due to shortfalls in our stock selection strategy in the consumer discretionary and financials sectors. The Funds Investment Approach The fund seeks to provide long-term capital appreciation; its secondary goal is current income.To pursue these goals, the fund normally invests at least 80% of its assets in equity securities of large capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in equity securities of U.S. issuers, but may invest up to 20% of its assets in equity securities of foreign issuers, including those in emerging markets. When choosing stocks, we focus on individual stock selection (a bottom up approach) rather than forecasting stock market trends.We employ a three-step value screening process that seeks to identify the stocks of companies that are underpriced relative to their intrinsic worth or business prospects, and that exhibit sound business fundamentals, positive business momentum or a catalyst that may trigger an improving stock price. Global Economic Concerns Derailed Market Rally The year 2010 began in the midst of an economic recovery as improved manufacturing activity, an apparent bottoming of residential housing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) prices and modest employment gains helped boost confidence among businesses, consumers and investors.At the same time, however, several developments seemed to threaten the economic rebound. First, Europe was roiled by a sovereign debt crisis when Greece and other nations found themselves unable to finance heavy debt burdens. Meanwhile, robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark local inflationary pressures, and investors grew worried that remedial measures might dampen the regions growth. Finally, in the United States, a number of mixed economic indicators suggested that economic headwinds might constrain already mild growth. Consequently, large-cap stocks, which had rallied in the first quarter of the year, generally gave back their previous gains in the second quarter. Positioned for a Mild Recovery The fund began the reporting period with an emphasis on market sectors and individual companies that appeared poised to thrive in the economic rebound. However, this constructive investment bias led to some lagging investments in some sectors. Among consumer discretionary stocks, we had established positions in industry leaderssuch as News Corp. and Omnicom Groupin light of their attractive valuations, but these economically sensitive companies were hurt when investors began to question the rebounds sustainability. In the financials sector, lack of exposure to real estate investment trusts (REITs) prevented the fund from participating in the industrys relative strength. REITs had responded positively to investors more optimistic outlook for the commercial real estate market, a view we do not necessarily share. In addition, our preference for national banks over their regional counterparts contributed to the funds underper-formance when the capital markets faltered and regulatory uncertainty intensified. In other sectors, technology giant Microsoft lost value after off-hand remarks by the companys CEO may have been misinterpreted by investors. The fund achieved more positive results in the energy sector, where we favored growth-oriented oil producers such as Occidental Petroleum over integrated oil-and-gas companies, particularly Exxon Mobil. In 4 the telecommunications services sector, the fund benefited from our preference for AT&T over rival Verizon Communications.The market apparently agreed with us that AT&T enjoys better business prospects, stemming in part from its relationship with electronics innovator Apple. Preparing for Bouts of Volatility Although we remain optimistic about the long-term prospects of the U.S. economy and stock market, we adopted a somewhat more defensive investment posture when headlines became more negative.We are aware of the risk that depressed sentiment could cause businesses to become more cautious in their investments and capital spending, and we intend to monitor developments carefully. Nonetheless,we have continued to uncover what we believe to be attractive values among fundamentally strong companies. Indeed, we would regard any further market pullbacks as opportunities to purchase shares of such companies at more compelling prices.We recently have identified a number of opportunities in the energy sector,where supply-and-demand dynamics remain favorable.We have found fewer companies meeting our value-oriented criteria in the technology sector. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Value Fund from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.44 $ 10.75 $ 3.87 Ending value (after expenses) $924.60 $918.90 $926.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.76 $ 11.28 $ 4.06 Ending value (after expenses) $1,018.10 $1,013.59 $1,020.78  Expenses are equal to the funds annualized expense ratio of 1.35% for Class A, 2.26% for Class C and .81% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary11.1% Best Buy 14,350 485,891 Carnival 30,700 928,368 Home Depot 28,490 799,714 Johnson Controls 31,130 836,463 Mattel 20,990 444,148 News, Cl. A 72,690 869,372 Omnicom Group 37,440 1,284,192 Staples 21,110 402,146 Target 12,840 631,343 Time Warner 62,670 1,811,790 Walt Disney 13,130 413,595 Whirlpool 4,560 400,459 Consumer Staples8.1% Clorox 14,410 895,726 CVS Caremark 41,390 1,213,555 Dr. Pepper Snapple Group 18,400 687,976 Kraft Foods, Cl. A 24,210 677,880 PepsiCo 42,210 2,572,700 Philip Morris International 17,180 787,531 Energy13.5% Anadarko Petroleum 6,780 244,690 Chevron 12,490 847,571 ConocoPhillips 35,370 1,736,313 EOG Resources 16,120 1,585,724 Exxon Mobil 15,060 859,474 Occidental Petroleum 52,060 4,016,429 Peabody Energy 13,830 541,168 Schlumberger 26,580 1,470,937 Financial25.3% ACE 14,150 728,442 Aflac 9,230 393,844 American Express 12,680 503,396 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Ameriprise Financial 21,980 794,137 AON 16,560 614,707 Bank of America 185,740 2,669,084 Berkshire Hathaway, Cl. B 13,190 a 1,051,111 Capital One Financial 7,270 292,981 Citigroup 268,680 a 1,010,237 Goldman Sachs Group 7,870 1,033,095 JPMorgan Chase & Co. 92,010 3,368,486 Marsh & McLennan 26,390 595,095 MetLife 35,260 1,331,418 Morgan Stanley 37,720 875,481 PNC Financial Services Group 11,340 640,710 Prudential Financial 14,930 801,144 SunTrust Banks 21,240 494,892 Travelers 17,030 838,728 U.S. Bancorp 45,880 1,025,418 Wells Fargo & Co. 86,590 2,216,704 Health Care11.4% AmerisourceBergen 16,400 520,700 Amgen 15,870 a 834,762 Bristol-Myers Squibb 27,500 685,850 Covidien 20,600 827,708 Johnson & Johnson 7,240 427,594 McKesson 7,380 495,641 Merck & Co. 57,930 2,025,812 Pfizer 154,600 2,204,596 Thermo Fisher Scientific 9,660 a 473,823 UnitedHealth Group 13,020 369,768 Warner Chilcott, Cl. A 17,093 a,b 390,575 WellPoint 7,240 a 354,253 Industrial11.7% Caterpillar 7,350 441,515 Dover 20,030 837,054 Eaton 12,340 807,530 8 Common Stocks (continued) Shares Value ($) Industrial (continued) General Electric 180,260 2,599,349 Honeywell International 10,880 424,646 Pitney Bowes 40,120 b 881,035 Raytheon 12,720 615,521 Republic Services 22,520 669,520 Tyco International 12,550 442,137 Union Pacific 20,730 1,440,942 United Technologies 10,260 665,977 Information Technology6.5% AOL 18,046 a 375,176 Cisco Systems 68,170 a 1,452,703 Hewlett-Packard 26,850 1,162,068 Microsoft 74,050 1,703,891 QUALCOMM 11,540 378,974 Tyco Electronics 16,230 411,917 Materials2.3% Air Products & Chemicals 5,880 381,083 CF Industries Holdings 4,960 314,712 Dow Chemical 17,050 404,426 Freeport-McMoRan Copper & Gold 6,580 389,075 International Paper 20,080 454,410 Telecommunication Services5.1% AT & T 102,970 2,490,844 Vodafone Group, ADR 86,200 b 1,781,754 Utilities4.8% Entergy 16,310 1,168,122 NextEra Energy 24,770 1,207,785 Questar 26,590 1,209,579 Southern 13,350 444,288 Total Common Stocks (cost $100,961,184) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $27,000) 27,000 c Investment of Cash Collateral for Securities Loaned3.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,893,563) 2,893,563 c Total Investments (cost $103,881,747) 103.3% Liabilities, Less Cash and Receivables (3.3%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $2,748,012 and the total market value of the collateral held by the fund is $2,893,563. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 25.3 Information Technology 6.5 Energy 13.5 Telecommunication Services 5.1 Industrial 11.7 Utilities 4.8 Health Care 11.4 Money Market Investments 3.5 Consumer Discretionary 11.1 Materials 2.3 Consumer Staples 8.1  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $2,748,012)Note 1(b): Unaffiliated issuers 100,961,184 83,891,380 Affiliated issuers 2,920,563 2,920,563 Cash 4,627 Receivable for investment securities sold 2,609,803 Dividends and interest receivable 206,408 Receivable for shares of Common Stock subscribed 26,700 Prepaid expenses 22,975 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 76,700 Liability for securities on loanNote 1(b) 2,893,563 Payable for investment securities purchased 2,561,147 Payable for shares of Common Stock redeemed 4,043 Accrued expenses 67,653 Net Assets ($) Composition of Net Assets ($): Paid-in capital 138,911,725 Accumulated undistributed investment incomenet 619,532 Accumulated net realized gain (loss) on investments (38,382,103) Accumulated net unrealized appreciation (depreciation) on investments (17,069,804) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 310,148 27,043 83,742,159 Shares Outstanding 44,368 3,912 11,959,256 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,040,210 Affiliated issuers 198 Income from securities lendingNote 1(b) 252 Total Income Expenses: Management feeNote 3(a) 363,962 Professional fees 16,215 Registration fees 12,192 Custodian feesNote 3(c) 11,443 Prospectus and shareholders reports 8,402 Directors fees and expensesNote 3(d) 4,537 Shareholder servicing costsNote 3(c) 3,079 Loan commitment feesNote 2 1,603 Interest expenseNote 2 1,240 Distribution feesNote 3(b) 80 Miscellaneous 7,386 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (10,050) Lessreduction in fees due to earnings creditsNote 1(b) (13) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (1,070,334) Net unrealized appreciation (depreciation) on investments (5,480,439) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Operations ($): Investment incomenet 620,584 2,230,580 Net realized gain (loss) on investments (1,070,334) (29,181,005) Net unrealized appreciation (depreciation) on investments (5,480,439) 41,580,400 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (4,915) Class C Shares  (68) Class I Shares (31,979) (2,194,670) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 167,951 193,228 Class C Shares 10,830 10,000 Class I Shares 1,778,958 5,458,263 Dividends reinvested: Class A Shares  4,640 Class I Shares 2,137 142,701 Cost of shares redeemed: Class A Shares (134,591) (2,761) Class I Shares (23,232,496) (74,032,212) b Class T Shares  (6,565) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 111,448,729 167,251,113 End of Period Undistributed investment incomenet 619,532 30,927 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Capital Share Transactions: Class A c Shares sold 21,553 27,668 Shares issued for dividends reinvested  612 Shares redeemed (18,000) (409) Net Increase (Decrease) in Shares Outstanding Class C Shares sold Class I Shares sold 225,192 911,459 Shares issued for dividends reinvested 269 18,826 Shares redeemed (2,963,013) (11,816,423) Net Increase (Decrease) in Shares Outstanding Class T c Shares redeemed  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b Includes redemptions-in-kind amounting to $19,314,039. c On the close of business on February 4, 2009, 1,134 Class T shares representing $6,565 were converted to 1,126 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Class A and Class I shares represents the financial highlights of the Class A and Institutional Shares, respectively, of the funds predecessor, BNY Hamilton Large Cap Value Fund (Hamilton Large Cap Value Fund), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the funds Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large CapValue Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds and the funds predecessors financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Class A Shares  (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 7.56 6.56 11.55 11.85 11.24 10.81 Investment Operations: Investment incomenet a .03 .05 .15 .25 .18 .15 Net realized and unrealized gain (loss) on investments (.60) 1.07 (3.93) .56 1.53 .76 Total from Investment Operations (.57) 1.12 (3.78) .81 1.71 .91 Distributions: Dividends from investment incomenet  (.12) (.11) (.26) (.18) (.14) Dividends from net realized gain on investments   (.59) (.85) (.92) (.34) Return of capital   (.51)    Total Distributions  (.12) (1.21) (1.11) (1.10) (.48) Net asset value, end of period 6.99 7.56 6.56 11.55 11.85 11.24 Total Return (%) b (7.54) c 17.10 (35.49) 6.78 15.41 8.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.35 d 2.11 1.07 1.04 1.03 1.06 Ratio of net expenses to average net assets 1.35 d,e 1.46 1.05 1.04 1.03 1.05 Ratio of net investment income to average net assets .73 d .78 1.38 2.04 1.50 1.33 Portfolio Turnover Rate 34.70 c 76.38 133 34 59 43 Net Assets, end of period ($ x 1,000) 310 309 85 1,214 1,371 1,015  Represents information for Class A shares of the funds predecessor, Hamilton Large Cap Value Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Class C Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 7.52 6.51 8.82 Investment Operations: Investment income (loss)net b (.00) c .02 .03 Net realized and unrealized gain (loss) on investments (.61) 1.05 (2.34) Total from Investment Operations (.61) 1.07 (2.31) Distributions: Dividends from investment incomenet  (.06)  Net asset value, end of period 6.91 7.52 6.51 Total Return (%) d (8.11) e 16.43 (26.19) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.42 f 2.44 2.09 f Ratio of net expenses to average net assets 2.26 f 2.15 1.98 f Ratio of net investment income (loss) to average net assets (.11) f .27 1.39 f Portfolio Turnover Rate 34.70 e 76.38 133 Net Assets, end of period ($ x 1,000) 27 18 7 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2010 Year Ended December 31, Class I Shares  (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 7.56 6.53 11.51 11.81 11.19 10.76 Investment Operations: Investment incomenet a .05 .11 .18 .28 .21 .18 Net realized and unrealized gain (loss) on investments (.61) 1.07 (3.93) .56 1.54 .76 Total from Investment Operations (.56) 1.18 (3.75) .84 1.75 .94 Distributions: Dividends from investment incomenet (.00) b (.15) (.13) (.29) (.21) (.17) Dividends from net realized gain on investments   (.59) (.85) (.92) (.34) Return of capital   (.51)    Total Distributions (.00) b (.15) (1.23) (1.14) (1.13) (.51) Net asset value, end of period 7.00 7.56 6.53 11.51 11.81 11.19 Total Return (%) (7.38) c 17.99 (35.40) 7.07 15.84 8.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 d .81 .83 .79 .78 .81 Ratio of net expenses to average net assets .81 d .80 .80 .79 .78 .80 Ratio of net investment income to average net assets 1.20 d 1.76 1.85 2.31 1.76 1.59 Portfolio Turnover Rate 34.70 c 76.38 133 34 59 43 Net Assets, end of period ($ x 1,000) 83,742 111,122 167,151 329,281 361,395 310,927  Represents information for Institutional shares of the funds predecessor, Hamilton Large Cap Value Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Large CapValue Fund (the fund) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The funds investment objective is long-term capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 250 million shares of $.001 par value Common Stock. The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of June 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 2,253 Class A and 1,134 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 18 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  82,109,626   Equity Securities Foreign  1,781,754   Mutual Funds 2,920,563    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of New York Mellon earned $108 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. 22 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund  8,663,000 8,636,000 27,000 .0 Dreyfus Institutional Cash Advantage Fund  7,251,898 4,358,335 2,893,563 3.5 Total  (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $36,072,624 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $2,199,653. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010, was approximately $219,900 with a related weighted average annualized interest rate of 1.14%. 24 NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the funds average daily net assets and is payable monthly. The Manager has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .80%. In addition, the Manager has agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and Rule 12b-1 fees) do not exceed 1.25%. The reduction in expenses, pursuant to the undertakings, amounted to $10,050 during the period ended June 30, 2010. During the period ended June 30, 2010, the Distributor retained $19 from commissions earned on sales of the funds Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets. During the period ended June 30, 2010, Class C shares were charged $80, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2010, Class A and Class C shares were charged $508 and $27, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $1,986 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $182 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $13. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $11,443 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. 26 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $63,476, Rule 12b-1 distribution plan fees $17, shareholder services plan fees $87, custodian fees $7,835, chief compliance officer fees $4,113 and transfer agency per account fees $1,172. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2010, amounted to $35,553,130 and $56,812,681, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. At June 30, 2010, accumulated net unrealized depreciation on investments was $17,069,804, consisting of $1,551,523 gross unrealized appreciation and $18,621,327 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. 3 (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: August 23, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
